IN THE SUPREME COURT OF MISSISSIPPI
                                    NO. 1999-CA-01494-SCT
DEPARTMENT OF HUMAN SERVICES, STATE OF MISSISSIPPI
v.
EDWARD E. SHELNUT

DATE OF JUDGMENT:                                08/02/1999
TRIAL JUDGE:                                     HON. STUART ROBINSON
COURT FROM WHICH APPEALED:                       HINDS COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANT:                         OFFICE OF THE ATTORNEY GENERAL
                                                 BY: GREGORY J. WEBER
                                                 JOHN G. SIMS, III
ATTORNEY FOR APPELLEE:                           REEVES JONES
NATURE OF THE CASE:                              CIVIL - DOMESTIC RELATIONS
DISPOSITION:                                     REVERSED AND REMANDED - 12/14/2000
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                  1/4/2001



     EN BANC.

     SMITH, JUSTICE, FOR THE COURT:


¶1. The Mississippi Department of Human Services (DHS) attempted to register and enforce a child
support order entered by a Canadian court against Edward E. Shelnut in the Chancery Court of the First
Judicial District of Hinds County pursuant to the Uniform Interstate Family Support Act (UIFSA), Miss.
Code Ann. § § 93-25-1 et seq. (Supp. 1999). The chancery court refused to enforce the judgment for
child support because it found that the Canadian court did not have personal jurisdiction over Shelnut. DHS
has appealed to this Court. We hold that the chancellor erred and accordingly reverse and remand.

                                       STATEMENT OF FACTS

¶2. Edward E. Shelnut and Gaye-Lynn Kern married in 1981 in the Canadian province of Saskatchewan.
Immediately after their marriage, the couple resided in the United States -- first in Georgia, then in Hinds
County, Mississippi. Their daughter, Margaret Anne Shelnut, was born in 1986. In 1989, Shelnut and Kern
separated, and Kern returned to her native Canada with Margaret Anne.

¶3. On April 27, 1989, Shelnut filed a complaint for child custody and support in the Hinds County
Chancery Court. Shelnut filed a separate complaint for divorce on May 2, 1990. Seven days later, Kern
filed an action for divorce in the Court of Queen's Bench, Judicial Centre of Saskatoon, Canada. Kern
successfully obtained service of process over Shelnut, but Shelnut was unable to effectuate service of
process over Kern.
¶4. Shelnut filed an affidavit and pleading contesting personal jurisdiction in the Canadian court. He never
made a physical appearance in that court. The Canadian court granted Kern's request for a divorce on June
28, 1990, and also awarded Kern with child custody and child support. No appeal was taken by Shelnut.

¶5. Likewise, Kern contested the jurisdiction of the Hinds County Chancery Court by filing a motion to
dismiss regarding Shelnut's complaint for child custody and support. On May 2, 1990, Chancellor Denise
Sweet Owens denied Kern's motion to dismiss, finding that the court had concurrent jurisdiction with the
Canadian court over the parties and subject matter. On September 18, 1990, Shelnut's actions divorce and
for child custody and support were consolidated upon joint motion of the parties. Chancellor Stuart
Robinson dismissed the action, finding that the Canadian court, having jurisdiction over the parties and
marital relationship, had entered a valid divorce. Shelnut did not appeal the chancery court's judgment. He
has never paid child support as ordered by the Canadian court.

¶6. On January 25, 1999, DHS, in an attempt to collect child support and arrearages in the amount of $30,
225, filed notice of registration of the Canadian judgment in the Hinds County Chancery Court. Shelnut
contested enforcement of the foreign judgment. Chancellor Robinson held that the Canadian judgment for
child support was not enforceable in Mississippi and dismissed the action, finding that the Canadian court
lacked personal jurisdiction over Shelnut necessary to support a judgment of child support against him.

¶7. DHS timely filed a notice of appeal from the judgment of the chancery court. DHS raises the following
issues:

      I. THE DOCTRINE OF RES JUDICATA PRECLUDES SHELNUT FROM ATTACKING
      THE JURISDICTION OF THE CANADIAN COURT.

      II. THE CHANCELLOR ABUSED HIS DISCRETION BY DENYING DHS'S REQUEST
      THAT KERN BE PERMITTED TO TESTIFY BY TELEPHONE.

Shelnut, who filed no notice of cross-appeal in this action, raises the following issue:

      III. THE JUDGMENT OF THE CANADIAN COURT DOES NOT QUALIFY FOR
      ENFORCEMENT UNDER THE UIFSA.

                                          DISCUSSION OF LAW

      I. THE DOCTRINE OF RES JUDICATA PRECLUDES SHELNUT FROM ATTACKING
      THE JURISDICTION OF THE CANADIAN COURT.

¶8. Generally, the enforcement of judgment entered in a foreign nation is governed by state law and the
principle of comity. Laskosky v. Laskosky, 504 So. 2d. 726, 729 (Miss. 1987). The application of the
principle of comity is a matter of discretion with the trial judge. Id. (citing Kountouris v. Varvaris, 476
So. 2d 599, 607 (Miss. 1985); Cox v. Cox, 234 Miss. 885, 892, 108 So. 2d 422 (1959)). However, in
the area at issue in this case -- child support -- our Legislature has seen fit to adopt statutory law controlling
the recognition of foreign judgments.

¶9. The UIFSA, as enacted in Mississippi, provides a procedure whereby child support orders from foreign
states and countries may be enforced in this Mississippi. Miss. Code Ann. §§ 93-25-1 et seq. (Supp.
1999). Jurisdictions outside the United States fall within the purview of the UIFSA. By definition, a "state"
includes foreign jurisdictions which have enacted laws or established procedures for issuing and enforcing
support orders similar to the UIFSA. Miss. Code Ann. § 93-25-3(s)(ii) (Supp. 1999). The proper
procedure to be followed by a foreign jurisdiction seeking enforcement of a child support order is to send a
request for registration with the order to the appropriate tribunal in Mississippi. Miss. Code Ann. § 93-25-
83 (Supp. 1999). A registered order "is enforceable in the same manner and is subject to the same
procedures as an order issued by a tribunal of this state." Miss. Code Ann. § 93-25-85(2) (Supp. 1999).
Canada is a participant in this scheme of enforcement. See Reciprocal Enforcement of Maintenance Orders
Act, 1996.

¶10. Whether we are examining enforcement of the judgment under statutory law or principles of comity,
the ability of a court to give effect to a foreign judgment necessarily depends upon the judgment being valid
in the first place. Because the duty to pay child support is a personal obligation, a valid judgment imposing
child support in favor of a plaintiff may be entered only by a court having jurisdiction over the person of the
defendant. Hamm v. Hall, 693 So. 2d 906, 909 (Miss. 1997) (citing Kulko v. Superior Court, 436
U.S. 84, 98 S.Ct. 1690, 56 L.Ed.2d 132 (1978)). Thus, the question of whether the Canadian court had
personal jurisdiction over Shelnut is crucial to the chancery court's ability to enforce the judgment. Shelnut
successfully argued before the chancery court that because the Canadian court lacked jurisdiction over his
person, the judgment for child support is void and unenforceable under the UIFSA.

¶11. The chancellor's determination to forego application of the doctrine of res judicata is a legal rather than
a factual determination. For questions of law de novo, our standard of review is de novo. Saliba v. Saliba,
753 So. 2d 1095, 1098 (Miss. 2000) (citing Harrison County v. City of Gulfport, 557 So. 2d 780, 784
(Miss. 1990)). DHS contends that the chancellor erred in refusing to apply the principles of res judicata to
the issue of whether the Canadian court had personal jurisdiction over Shelnut. DHS points to two prior
adjudications of this issue which, DHS contends, preclude Shelnut's collateral attack on the validity of the
foreign judgment.

      A. The Canadian Judgment

¶12. Shelnut filed an affidavit and responsive pleading in the Canadian court in which he raised, among
other defenses, the issue of personal jurisdiction. DHS first argues that the Canadian court's decision on
jurisdiction is binding and bars Shelnut's collateral attack.

¶13. The principles of res judicata apply to questions of jurisdiction as well as to other issues whether the
questions relate to jurisdiction of the subject matter or jurisdiction of the parties. Insurance Corp. of
Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 102 S.Ct. 2099, 72 L.Ed.2d 492
(1982). Where the jurisdiction of the court is challenged, and the question is contested and decided, a
judgment of the court, unless reversed or set aside, that jurisdiction duly attached is conclusive on the
parties in subsequent litigation. State ex rel. Patten v. Gaither, 179 Miss. 64, 171 So. 768 (1937).

¶14. When a person receives a complaint and summons from a court in another jurisdiction, whether the
jurisdiction be another state, another federal court, or another country, and believes he is not subject to that
court's jurisdiction, he has several alternatives available to him.(1) First, he may ignore the complaint and
summons, and, then, if a default judgment is issued against him, he may challenge that judgment on
jurisdictional grounds in a collateral proceeding when the plaintiff seeks to enforce the judgment. Insurance
Corp. of Ireland, 456 U.S. at 706, 102 S.Ct. at 2106 (citing Baldwin v. Iowa State Traveling Men's
Ass'n, 283 U.S. 522, 51 S.Ct. 517, 75 L.Ed. 1244 (1931)). Second, he may voluntarily waive any lack of
personal jurisdiction and submit to the distant court's jurisdiction. And third, he may submit to the
jurisdiction of the court for the limited purpose of challenging jurisdiction. Id. (citing American Sur. Co. v.
Baldwin, 287 U.S. 156, 166, 53 S.Ct. 98, 101, 77 L.Ed. 234 (1932)). The Supreme Court has
explained that by taking this third route, as Shelnut has done here, "the defendant agrees to abide by that
court's determination on the issue of jurisdiction: That decision will be res judicata on that issue in any
further proceedings." Id.

¶15. DHS relies upon the opinion of the Supreme Court of Alaska in Wall v. Stinson, 983 P.2d 736
(Alaska 1999). In that case, an Oregon court entered a child support order. The husband, a resident of
Alaska, had participated through counsel in the Oregon proceedings and had unsuccessfully raised the
issues of personal and subject matter jurisdiction. The husband began to prosecute appeal in Oregon, but
later abandoned it. When the wife attempted to enforce the Oregon order in Alaska, the husband attempted
to collaterally attack the Oregon order, maintaining that it was not entitled to full faith and credit because the
Oregon court lacked personal jurisdiction over him. The Alaska Supreme Court rejected this argument,
stating:

      Public policy dictates that there be an end of litigation; that those who have contested an issue shall be
      bound by the result of the contest; and that matters once tried shall be considered forever settled as
      between the parties. We see no reason why this doctrine should not apply in every case where one
      voluntarily appears, presents his case and is fully heard, and why he should not, in the absence of
      fraud, be thereafter concluded by the judgment of the tribunal to which he has submitted his cause.

Id. at 741 (quoting Baldwin, 283 U.S. at 525-26). The court went on to note that although the discussion
in Baldwin involved federal res judicata law, the Supreme Court later declared that this rule also applies to
foreign judgments being enforced under full faith and credit. Id. (citing Sherrer v. Sherrer, 334 U.S. 343,
350, 68 S.Ct. 1087, 92 L.Ed. 1429 (1948); Restatement (Second) of Conflict of Laws § 96 cmt. b (1971)
(reasoning that where the defendant chooses to litigate personal jurisdiction in the forum, rather than default,
he gives the court jurisdiction to decide the issue)). The court explained that because the husband chose to
litigate the issue in the Oregon court, the judgment was entitled to full faith and credit, even if the judgment
was based on legal error. Id. at 741. The court explained that the remedy for legal error is appeal, not
collateral attack. Id.

¶16. Though the rule in Wall and Sherrer was applied to judgments of foreign states being enforced under
full faith and credit, the rule is equally applicable to the judgments of foreign nations being enforced in this
state under the principle of comity, as discussed by this Court in Laskosky, 504 So. 2d at 729-30. In
Laskosky, this Court examined the jurisdiction of a Canadian court to render a child custody decree under
the Uniform Child Custody Jurisdictional Act. Miss. Code Ann. § 93-23-5 (Supp. 1999). The wife in
Laskosky made jurisdictional arguments, asking this Court to ignore the Canadian decree. This Court held
that the wife had submitted to the jurisdiction of the Canadian court and that jurisdiction, once acquired,
could not be later defeated. Id. at 730.

¶17. Shelnut argues that by filing a responsive pleading which contained the jurisdictional defense, he
somehow preserved the issue of personal jurisdiction for collateral attack. For this proposition he cites
O'Neill v. O'Neill, 515 So. 2d 1208 (Miss. 1987). The chancellor also relied upon O'Neill in finding that
Shelnut had preserved his objection to the jurisdiction of the Canadian court. O'Neill involved a judgment
of divorce entered against a nonresident husband by the Harrison County Chancery Court. The husband
appealed the chancellor's denial of his motion to dismiss for lack of personal jurisdiction. This Court
reversed the chancery court's decision that the husband waived his jurisdictional objections by making a
general appearance. The Court noted that the husband's motion to dismiss based on lack of personal
jurisdiction prevented waiver of the husband's defense of lack of personal jurisdiction. Id. at 1212. The
Court concluded that the chancery court erred in denying the motion to dismiss.

¶18. O'Neill is inapplicable to the facts at hand. In O'Neill, by making a special appearance to raise the
issue of personal jurisdiction, the husband preserved the jurisdictional issue for purposes of direct appeal.
He did not preserve it for collateral attack. See also Lambert v. Lawson, 538 So. 2d 767 (Miss. 1989).
The same is true of Shelnut. Shelnut made no attempt to appeal the judgment of the Canadian court, and he
should not now be permitted to collaterally attack it.

¶19. Shelnut also argues that because the judgment of the Canadian court contains no express finding on the
issue of jurisdiction, the question of jurisdiction was never decided and that he should therefore be allowed
to collaterally attack the question of jurisdiction. The Shelnut argument is misplaced. This Court has held
that a federal court, by merely assuming jurisdiction and adjudicating a case, necessarily determines it has
jurisdiction thereof, and the correctness of such a determination cannot be collaterally attacked in a
subsequent suit in state court. Alliance Trust Co. v. Armstrong, 185 Miss. 148, 186 So. 633 (1939). In
Alliance Trust, this Court explained that upon allegations that a forum court is without jurisdiction, the
court is charged with the duty of determining its jurisdiction. Id. at 634. The Court stated, "This it
necessarily did by assuming jurisdiction and adjudicating the case. Whether it decided that question
correctly or not would be of interest on an appeal from its judgment, but cannot be inquired into here." Id.
at 635 (citing Baldwin, 283 U.S. 522; Stoll v. Gottlieb, 305 U.S. 165, 59 S.Ct. 134, 83 L.Ed. 104
(1938)).

¶20. Though the case at hand involves a foreign, not federal, court, the same rationale should be applied. A
judgment is presumed to have resolved all issues in favor of the validity of the judgment. Newsom v.
Newsom, 557 So. 2d 511, 514 (Miss. 1990). The question of jurisdiction was within the scope of the
issues conclusively determined by the Canadian court. It was a threshold question, necessary to the court's
decision on the merits. Shelnut had a meaningful opportunity to be heard in response to Kern's petition
before the Canadian court. He admits that he was represented by Canadian counsel. He filed two pleadings
contesting jurisdiction. From his responsive pleading, it is evident that Shelnut contested the jurisdiction of
the Canadian court over his person for purposes of the determination of issue of maintenance. The interim
order of the Canadian court ordering Shelnut to pay child support recites that the court entered its order
based "upon having heard counsel on behalf of both the Petitioner and the Respondent." There is no
requirement that for res judicata to bar this collateral attack, the Canadian court must list the evidence upon
which it found jurisdiction over Shelnut or that the Canadian court hold a full evidentiary hearing on the
issue. Shelnut submitted himself to the jurisdiction of the Canadian court for the purposes of contesting
jurisdiction. The Canadian court, of necessity, ruled against him on the issue. Shelnut made no attempt to
appeal the judgment of the Canadian court, waiting instead ten years for Kern to attempt to enforce the
support decree in Mississippi before collaterally attacking the judgment. Shelnut testified at the hearing
before the chancery court that he did not appeal the Canadian judgment because his lawyer advised him
that it would cost more money and Shelnut would almost assuredly be ruled against. Shelnut's assertion that
the Canadian judgment should not be enforced for want of jurisdiction is rejected. The chancellor erred as a
matter of law in allowing Shelnut to relitigate the issue before the lower court.
      B. The Judgment of the Hinds County Chancery Court

¶21. Additionally, DHS argues that 1991 order of dismissal entered by the Hinds County Chancery Court
should also bar litigation of the jurisdictional issue. The order is somewhat ambiguous as to exactly which
action it is dismissing and on what grounds. DHS argues that the order is a conclusive determination by the
chancery court that the Canadian court had jurisdiction over the parties regarding Kern's requests for a
divorce, for child support, and for child custody. Shelnut contends that the order is a conclusive
determination by the chancery court that the Canadian court had jurisdiction over the parties regarding only
Kern's request for a divorce.

¶22. Prior to the Canadian court's determination of the petition filed by Kern, Shelnut filed two actions in
the Hinds County Chancery Court. The first, a petition for child custody and support, was assigned to
Chancellor Denise Sweet Owens as case number 138,362. The second, a petition for divorce, was
assigned to Chancellor Robinson as case number 141, 954. Kern challenged the jurisdiction of the
chancery court in the custody action. On April 2, 1990, Chancellor Sweet denied Kern's motion to dismiss,
finding that the chancery court had "concurrent jurisdiction of the parties and of the subject matter" with the
Canadian court. On September 20, 1990, the two actions before the chancery court were consolidated by
agreement of the parties, and the child custody and support action was assigned to Chancellor Robinson
along with the divorce action. On July 5, 1990, the Canadian court entered its order adjudicating the issues
of child custody and child support and declaring the parties divorced. On January 8, 1991, Chancellor
Robinson entered an Order of Dismissal, which stated as follows:

      This cause came on to be heard on the motion of the Defendant, Gaye-Lynn Kern Shelnut, to dismiss
      the Complaint for Divorce as filed by the Plaintiff, Edward E. Shelnut, and the Court having
      considered the motion to dismiss of Gaye-Lynn Kern Shelnut and having taken into consideration that
      a divorce has been entered between these parties in the Province of Saskatchewan, Country of
      Canada, and further finding that the marital relationship and finding that the Canadian court had
      jurisdiction in that cause found that the divorce existing between these parties in Canada was a
      valid divorce and further found that no purpose could be served by pursuing a divorce in the
      Chancery Court of the First Judicial District of Hinds County, Mississippi. The Court therefore finds
      that the Complaint for Divorce should be dismissed as moot.

(emphasis added). The only case number on the chancery court's order is 141,954, the number of the
divorce action.

¶23. Shelnut successfully argued before Chancellor Robinson that the above order issued by him referred
only to the divorce action and not to the action for child custody or support. Shelnut's attorney submitted to
the court a letter written by him to his client after the order was issued explaining the contents of an
unrecorded conversation which had taken place in chambers prior to the issuance of the 1991 order. The
letter states:

      Judge Robinson then stated that the sequence of process notwithstanding, he felt that the issue of
      obtaining a divorce had already been settled in Canada. He said that as far as he was concerned, the
      parties were divorced. I pointed out that there was much more at issue than the simple marital status
      of the parties - whether they were now single or still married. I explained that there were issues of
      child custody, visitation and support payments. . . . Judge Robinson . . . stated that unless Gaye-Lynn
      came to Mississippi and subjected herself to the jurisdiction of his Court, he would not enter any
      Orders enforcing the Canadian decree for child support. He also commented that unless you went to
      Canada and submitted to its jurisdiction, any Order here would be as a practical matter unenforceable
      in Canada against Gaye-Lynn.

Subsequent to the hearing regarding the enforceability of the Canadian judgment, Chancellor Robinson
found that the 1991 order of dismissal was not dispositive on the issue of the personal jurisdiction of the
Canadian court, but that the order was merely intended to acknowledge that the Canadian court had
dissolved the marriage of the parties in the nature of an in rem action.

¶24. The face of the 1991 order of dismissal, referred only to the divorce action between the parties. The
letter produced by Shelnut's attorney recounting the conversation in chambers as well as the chancellor's
subsequent interpretation of his own order support this conclusion. Furthermore, though Shelnut's divorce
action and child custody and support action had been consolidated, the order refers only to the divorce
action, and the case number found on the order is only that of the divorce action.

¶25. It is the conclusion of this Court that the order does not constitute an adjudication of the personal
jurisdiction of the Canadian court with regard to its ability to determine the issue of child support. Thus, the
1991 order of dismissal, in and of itself, did not preclude Shelnut's litigating the jurisdictional issue before the
chancery court.

¶26. However, as discussed above, the Canadian court's judgment does preclude re-litigation of the
jurisdictional issue.

      II. THE CHANCELLOR ABUSED HIS DISCRETION BY DENYING DHS'S REQUEST
      THAT KERN BE PERMITTED TO TESTIFY BY TELEPHONE.

¶27. Seven days prior to the hearing before the chancery court, DHS filed a motion to allow Kern to testify
at the chancery court hearing by telephone in accordance with Miss. Code Ann. § 93-25-57(6) (Supp.
1999). Section 93-25-57 provides special rules of evidence and procedure for proceedings involving
enforcement of a support pursuant to the UIFSA. Subsection 6 provides that "[i]n a proceeding under this
chapter, a tribunal of this state may permit a party or witness residing in another state to be deposed or to
testify by telephone, audiovisual means or other electronic means at a designated tribunal or other location
in that state." (emphasis added). In its motion for telephonic testimony, DHS stated only that Kern should
be allowed to testify by telephone because the chancery court would "be better assisted in furthering an
equitable result in this cause." The motion did not state a reason as to why Kern was unable to testify in
person.

¶28. The chancery court denied the request for telephonic testimony, noting that the child support arrearage
alleged was substantial and that Kern should appear personally to testify. At the close of the hearing before
the chancery court, DHS requested that the court enter into evidence a memorandum allegedly written by
Kern which outlined the trips to Canada made by Shelnut after the couple was married. The court refused
to allow the memorandum into evidence because it allowed Shelnut no opportunity to cross-examine Kern.
DHS made no proffer to preserve the record for appeal.

¶29. The standard of review regarding admission or exclusion of evidence is abuse of discretion.
Thompson Mach. Commerce Corp. v. Wallace, 687 So. 2d 149, 152 (Miss. 1997). Where error
involves the admission or exclusion of evidence, this Court will not reverse unless the error adversely affects
a substantial right of a party. In re Estate of Mask, 703 So. 2d 852, 859 (Miss. 1997); Terrain Enters.,
Inc. v. Mockbee, 654 So. 2d 1122, 1131 (Miss. 1995); Miss. R. Evid. 103(a).

¶30. DHS argues that the chancellor erred in failing to apply § 93-25-57(6). DHS states that it relied upon
the fact that the chancery court would not force Kern to personally appear in Mississippi. DHS's argument
is without merit. Section 93-25-57(6), by way of its permissive language, clearly vests discretion in the trial
judge in accepting telephonic testimony. The language of § 93-25-57(6) reflects Mississippi case law in
which this Court has stated that the admission of telephonic testimony in lieu of a personal appearance by
the witness is within the sound discretion of the trial court. Byrd v. Nix, 548 So. 2d 1317 (Miss. 1989).
There were certainly other reasonable means available to DHS to secure the testimony of Kern. The facts
do not evince that the chancellor abused his discretion in not allowing Kern to testify by telephone.

¶31. DHS also contends that Kern's testimony was admissible under Mississippi Rules of Evidence 401 and
402. DHS fails to note, however, that the chancellor never ruled Kern's testimony inadmissible. To the
contrary, he recognized the importance of her testifying in the proceedings - to the extent that he ordered
she do so only in person. The chancellor merely ruled that Kern would not be permitted to testify by
telephone.

¶32. DHS also contends that the chancellor's refusal to allow Kern to testify via telephone was clear error
in violation of Miss. Code Ann. § 93-25-57(1), which provides that "[t]he physical presence of the
petitioner in a responding tribunal of this state is not required for the ... enforcement ... of a support
order...." This argument is misplaced. The chancellor did not require that Kern be physically present to
enforce the support order. Rather, he found that she should be physically present if she wished to testify at
the hearing. This Court is unable to determine whether, had Kern been allowed to testify via telephone, her
testimony would have precluded the chancellor from refusing to enforce the Canadian judgment of support.
DHS made no offer of proof as to what Kern would state in her testimony, and the chancellor cannot be
held in error as such information never became a part of the record by proffer. Wirtz v. Switzer, 586 So.
2d 775, 784 (Miss.1991). DHS has failed preserve the record for appeal on this issue. This Court finds
that the chancellor's error was prejudicial and therefore reversible where DHS made no proffer of the
substance of Kern's testimony. Gates v. State, 484 So. 2d 1002, 1008 (Miss.1986).

¶33. DHS argues that Kern would have provided vital testimony regarding Shelnut's contacts with Canada
which would support the Canadian court's assertion of jurisdiction over Shelnut. DHS contends that no
proffer was necessary as it was clear from the context of the questions asked of Shelnut at the hearing what
Kern would testify to. After examination of the hearing transcript, it is the conclusion of this Court that this
contention is erroneous. This issue is barred as it was not preserved for appeal. See Wilcher v. State, 697
So. 2d 1087, 1095 (Miss. 1997); Settles v. State, 584 So. 2d 1260 (Miss.1991).

¶34. This Court finds that the issue of the Canadian court's jurisdiction is precluded by the doctrine of res
judicata. Therefore, DHS has suffered no prejudice by the exclusion of the telephonic testimony, and the
issue is moot.

      III. THE JUDGMENT OF THE CANADIAN COURT DOES NOT QUALIFY FOR
      ENFORCEMENT UNDER THE UIFSA.

¶35. Shelnut argues that because Canada had not adopted a reciprocal statute at the time the Canadian
support decree was issued, the Canadian judgment does not qualify for enforcement under the UIFSA.
Shelnut is apparently suggesting an impermissible retroactive application of the UIFSA. He contends that
only child support orders entered after the adoption of reciprocal statutes may be enforced pursuant to the
UIFSA. Shelnut did not raise this issue before the chancery court. This issue is therefore procedurally
barred. Pickens v. Donaldson, 748 So. 2d 684, 691 (Miss. 1999).

¶36. Alternatively, this issue is also without merit. Shelnut argues that Canada does not qualify as an "issuing
state" whose support orders may be enforced under the UIFSA. Section 93-25-5(s) defines "state" to
include "[a] foreign jurisdiction that has enacted a law or established procedures for issuance and
enforcement of support orders which are substantially similar to the procedures under this chapter, the
Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of
Support Act." (emphasis added). Shelnut argues that because Canada, at the time the Canadian court
issued its judgment requiring Shelnut to pay child support, had not enacted its reciprocal enforcement act,
the judgment may not now be enforced in Mississippi under the UIFSA. Canada's reciprocal support act
was not passed until 1996.

¶37. In 1997, the Mississippi Legislature adopted the UIFSA and repealed URESA. This Court has stated,
"URESA and the UIFSA do not, nor are they empowered to, create the duty to provide child support."
Thrift v. Thrift, 760 So. 2d. 732 (Miss. 2000) (citing Child Support Enforcement Div. Of Alaska v.
Brenckle, 675 N.E.2d 390, 393 (Mass. 1997)). "A review of URESA, the UIFSA and applicable case
law convinces the Court that neither URESA nor the UIFSA affects substantive rights, but merely provides
a procedure whereby child support orders may be enforced in foreign states." Id. (citing Brenckle at *3;
State Dep't of Human Servs. v. Jacoby, 975 P.2d 939, 942 (Utah Ct. App. 1999)). Application of a
statute which affects procedural rather than substantive rights to causes arising prior to the statute's effective
date but tried thereafter is not an impermissible retroactive application. Barnett v. State, 725 So. 2d 797,
803 (Miss. 1998); Christmas v. State, 700 So. 2d 262, 271 (Miss. 1997); Hill v. State, 659 So. 2d
547, 551 (Miss. 1994). In fact, the application of a statute affecting procedural rights to all causes tried
after the effective date of the statute constitutes prospective operation as, in such instances, the date of the
trial is the reference point from which prospectivity and retroactivity are measured. Effective from and after
July 1, 1997, there is nothing within the language of the UIFSA which indicating a legislative intent that the
UIFSA not apply to all support orders registered in Mississippi after that date. We find Shelnut's assertions
without merit.

                                               CONCLUSION

¶38. We find that the chancellor erred in determining that the judgment of child support issued by the
Canadian court was invalid for want of personal jurisdiction over Shelnut. The judgment of the chancery
court is reversed and this case remanded to the chancery court for further proceedings consistent with this
opinion.

¶39. REVERSED AND REMANDED FOR PROCEEDINGS CONSISTENT WITH THIS
OPINION.

      PRATHER, C.J., PITTMAN AND BANKS, P.JJ., MILLS, WALLER, COBB AND DIAZ,
      JJ., CONCUR. McRAE, J., DISSENTS WITHOUT SEPARATE WRITTEN OPINION.

1. Shelnut does not contest that he received sufficient service of process in the Canadian action.